Citation Nr: 1743517	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-21 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depressive disorder not otherwise specified.

2. Entitlement to service connection for a right foot disability, claimed as a dropped arch.

3. Entitlement to service connection for a left foot disability, claimed as a dropped arch.

4. Entitlement to service connection for a back disability, to include as secondary to disabilities of the right and/or left feet.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to December 1999, October 2001 to May 2002, and June 2002 to September 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the issue of service connection for posttraumatic stress disorder (PTSD).  A transcript of the hearing is associated with the evidentiary record.

In his January 2010 claim, the Veteran stated he is seeking service connection for PTSD.  The Veteran also perfected an appeal as to the issue of service connection for anxiety disorder (claimed as anger and nightmares).  See November 2013 claim.  The medical evidence of record includes diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has combined the two issues, and recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

In the November 2013 claim, the Veteran stated he is seeking service connection for dropped arches in his feet.  The medical evidence includes multiple bilateral feet diagnoses.  Accordingly, the Board has characterized the issues as entitlement to service connection for a right foot disability and for a left foot disability to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Since the issuance of the May 2013 statement of the case denying service connection for PTSD, VA treatment records have been added to the record.  Neither the Veteran nor his representative has explicitly waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ) with regard to this appeal, and the Board has not attempted to secure such a waiver.  However, the Board finds that in light of the favorable action herein regarding the Veteran's claim of service connection for an acquired psychiatric disorder, no unfair prejudice to the Veteran will result by adjudicating the merits of the claim.

The issues of entitlement to service connection for a right foot disability, left foot disability, back disability, right knee disability, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

It is at least as likely as not that the Veteran's current acquired psychiatric disorder is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the Board finds the criteria for service connection for an acquired psychiatric disorder have been met.

The Veteran's VA treatment records include diagnoses of PTSD and depressive disorder NOS by his treating psychiatrist in accordance with the DSM-IV and DSM-5.  See, e.g., June 2016 VA mental health outpatient psychiatric note; April 2014 VA clinician administered PTSD scale (all criteria for PTSD diagnosis met); December 2013 VA mental health diagnostic study note (DSM-IV criteria met, PTSD diagnosis suggested); November 2013 VA mental health attending note (DSM-5 Axis I diagnoses of PTSD and depressive disorder NOS); November 2013 VA mental health inpatient note.  The Veteran's treating VA psychiatrist has discussed the Veteran's complaints of anxiety, anger, and nightmares as symptoms of the Veteran's PTSD.  See, e.g., November 21, 2013 VA mental health attending note; November 2013 VA mental health consult.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Here, the Veteran contends that while stationed in Kosovo for Operation "Joint Guardian," he saw several Albanians get injured or killed on the battlefield, and that his platoon was fighting for their lives.  See October 2010 VA Form 21-0781.  The Veteran contends he saw many of his comrades get injured or killed, and that he began getting depressed and having suicidal thoughts right after the Kosovo war, and would use alcohol to help get through the pain.  See July 2013 VA Form 9.  The Veteran has also reported nightmares and anger issues ever since he left combat, and that after combat he would get upset too easily and have flashbacks of people dying by gunfire.  See May 2017 VA Form 9.

A September 1999 Certificate of Commendation confirms the Veteran served as a team leader of an expeditionary unit in Kosovo during Operation "Joint Guardian" from June to July 1999.  The certificate outlines that while stationed at a vehicle checkpoint, a local civilian complained of a potential arson attempt, and the Veteran and his team were immediately dispatched to respond, saved the home from certain destruction, and were able to ward off the potential arsonist.

During a December 2010 VA initial PTSD examination, the Veteran reported that during his deployment in Kosovo he was at a checkpoint and saw a man come through who was shot in the face, but who refused help from the soldiers at the checkpoint.  The Veteran reported another event in which they were receiving small-arms fire and had to assault a building, and the person who was shooting at them was killed by machine gun fire.  The December 2010 VA examiner opined that the Veteran's claimed stressor would be related to his fear of hostile military or terrorist activity.  However, at that time the December 2010 VA examiner was unable to render a diagnosis.

In November 2013 the Veteran was hospitalized at a VA medical center reporting flashbacks, nightmares, PTSD symptoms, and a suicide attempt.  The Veteran reported having flashbacks since his deployment, consisting of people he lost in casualties during the war, or sometimes feeling like he was back in combat.  The psychiatrist reported the Veteran saw combat in Kosovo, was in several firefights, exposed to multiple improvised explosive device (IED) blasts, and witnessed casualties.  The attending VA psychiatrist diagnosed PTSD according to the DSM-5.  See November 1, 2013 VA mental health attending note; see also November 21, 2013 VA mental health consult.

The Veteran's VA outpatient treatment records also relate the Veteran's diagnosed PTSD to his experiences while deployed to Kosovo.  In April 2014, the Veteran reported that while in Kosovo they were tasked at a vehicle checkpoint when all of a sudden they were being fired upon and had cover fire from their support.  The Veteran reported he and his men advanced on the trapped shooters in the building, and that his squad killed the two shooters.  The Veteran also reported an incident in which he and his squad were patrolling on foot with other infantrymen in front of them in Humvees, and one of the vehicles was hit by an explosion and then another IED went off close by.  The Veteran reported he feared for his life when he saw the huge blasts and felt the impact in his body and did not think he would survive.  A VA psychologist found that all the DSM criteria for a diagnosis of PTSD were present.  See April 2014 VA clinician administered PTSD scale.

The Board affords the Veteran the benefit of the reasonable doubt, and finds the Veteran's lay testimony establishes the occurrence of his claimed in-service stressor.  The Veteran has reported multiple incidences during his deployment to Kosovo in which he saw others killed or injured, and which caused him to fear for his own safety and life.  The September 1999 Certificate of Commendation confirms the Veteran served as a team leader of an expeditionary unit in Kosovo during Operation "Joint Guardian" from June to July 1999, including being stationed at a vehicle checkpoint and engaging with a potential arsonist.  Accordingly, the Board finds the Veteran's contentions are consistent with the circumstances of his service in Kosovo.  Further, the December 2010 VA examiner confirmed the Veteran's reported stressors would be related to his fear of hostile military or terrorist activity, and VA psychiatrists have diagnosed PTSD based on the Veteran's reported stressors.  Accordingly, the Board finds the Veteran's statements alone are sufficient to establish his in-service stressor.  38 C.F.R. § 3.304(f)(3).

Finally, the Board finds there is medical evidence establishing a link between the Veteran's current acquired psychiatric disorder and his in-service stressor.  Based on the Veteran's reports of his experiences during his service in Kosovo and his symptoms since that time, as well as detailed examinations of the Veteran, the Veteran's treating VA psychiatrists have diagnosed PTSD and depressive disorder NOS.  See, e.g., June 2016 VA mental health outpatient psychiatric note; April 2014 VA clinician administered PTSD scale; November 2013 VA mental health attending note; November 2013 VA mental health inpatient note.  Further, the medical evidence of record does not indicate any stressor to which the Veteran's PTSD may be related other than his reported experiences during his service in Kosovo.  Accordingly, the Board finds the medical evidence established a link between the Veteran's current acquired psychiatric disorder and his in-service stressor.  

For these reasons, the Board finds a grant of service connection is warranted for an acquired psychiatric disorder.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran's VA treatment records include the Veteran's complaints that he has had back pain, bilateral knee pain, and bilateral foot pain since his military service.  See November 4, 2013 VA mental health attending note.  VA podiatry notes indicate the Veteran has current diagnoses of multiple bilateral feet disabilities.  An October 2016 VA primary care nurse practitioner note appears to assess osteoarthritis in relation to the Veteran's chronic low back pain.  The Veteran contends his current feet disabilities are related to his years of wearing combat boots, his knee disabilities are related to jumps from helicopters during combat, and his back disability is related to the heavy weight of wearing his ruck sack during combat.  See June 2017 VA Form 9.  The Veteran has also contended his back pain may be related to his feet disabilities.  See February 2005 National Guard Report of Medical History.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current feet, back, and/or knee disabilities.

On remand, the AOJ should also obtain any updated VA treatment records, as well as all VA imaging reports regarding the Veteran's feet, back, and knees.  See February 2015 VA primary care nurse practitioner note (ordered a back x-ray); September 2014 VA primary care nurse practitioner note (ordered foot x-rays).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all imaging reports regarding the Veteran's feet, back, and knees, and updated VA treatment records from March 2017 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current bilateral feet, bilateral knee, and back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right foot, left foot, back, right knee, and left knee disabilities which are currently manifested, or which have been manifested at any time since November 2013.

The examiner should specifically address the feet diagnoses by the Veteran's VA podiatrist, as well as the assessment of osteoarthritis in relation to the Veteran's chronic low back pain by his VA primary care nurse practitioner.

b) For each right and/or left foot diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right foot and/or left foot disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the February 2005 diagnosis of pes planus, and the Veteran's complaints at that time of aching in his feet with long runs or standing.

The examiner should specifically address the Veteran's contentions that his current feet disabilities are related to his years of wearing combat boots, and that he has experienced pain in his feet since his active duty service.

c) As to any right and/or left foot disability which the examiner believes clearly and unmistakably pre-existed any of the Veteran's three periods of active duty service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

d) For each back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's report of recurrent low back pain in a February 2005 Report of Medical History.

The examiner should specifically address the Veteran's report that he tweaked his back during physical training in service.  See February 2015 VA physical therapy consult.

The examiner should also specifically address the Veteran's contention that his current back disability is related to the heavy weight of wearing his ruck sack during combat, and that he has experienced constant low back pain since service.
e) 
Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current back disability was caused by the Veteran's right and/or left foot disabilities?

The examiner should specifically address the Veteran's contention in the February 2005 Report of Medical History that he believed his recurrent low back pain was because of his feet.

f) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current back disability is aggravated by the Veteran's right and/or left foot disabilities?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

g) For each right and/or left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee and/or left knee disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's contentions that his knee disabilities are related to jumps from helicopters during combat, that he was unable to seek treatment for this pain due to being in combat, and that he has experienced knee pain since active duty service.

For all requested opinions, the examiner should specifically address the Veteran's contention that he did not seek medical attention for his conditions following his active duty service because he was trained not to ask for help as it was a sign of weakness.  See, e.g., November 4, 2013 VA mental health attending note; January 2012 notice of disagreement.

The complete rationale for all opinions should be set forth.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


